            Case 3:20-cv-01035-SI    Document 47    Filed 07/16/20   Page 1 of 7




Matthew Borden, pro hac vice application pending
borden@braunhagey.com
J. Noah Hagey, pro hac vice application pending
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, pro hac vice application pending
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington             Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                    PLAINTIFFS’ REPLY BRIEF IN
LEWIS-ROLLAND; KAT MAHONEY;                    SUPPORT OF EMERGENCY MOTION
SERGIO OLMOS; JOHN RUDOFF;                     FOR LEAVE TO FILE SECOND
ALEX MILAN TRACY; TUCK                         AMENDED COMPLAINT
WOODSTOCK; JUSTIN YAU; and those
similarly situated,                            EXPEDITED HEARING REQUESTED
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; and JOHN DOES 1-60, officers
of Portland Police Bureau and other agencies
working in concert,
                Defendants.



PAGE 1 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
          Case 3:20-cv-01035-SI         Document 47        Filed 07/16/20      Page 2 of 7




       Plaintiffs Index Newspapers LLC (“Portland Mercury”), Doug Brown, Brian Conley,

Sam Gehrke, Mathieu Lewis-Rolland, Kat Mahoney, Sergio Olmos, John Rudoff, Alex Milan

Tracy, Tuck Woodstock, and Justin Yau, on behalf of themselves and those similarly situated,

respectfully submit this reply brief in support of their emergency motion for leave to file a

second amended complaint (Dkt. 42).

                                        INTRODUCTION

       This case is about how law enforcement is treating journalists and legal observers at the

ongoing protests over George Floyd’s murder. The City’s reductionist Opposition portrays each

night of protest as a discrete occurrence, rather than what is—part of an ongoing series of related

interactions between the police and public, where members of the press and legal observers are

being shot, tear-gassed, beaten, and intimidated.

       The City’s Opposition largely ignores the Ninth Circuit’s liberal standard for joinder,

which makes joinder proper whenever the claims arise from the same events—here, the protests.

See Cuprite Mine Partners LLC v. Anderson, 809 F.3d 548, 552 (9th Cir. 2015). It also ignores

that local and federal law enforcement are now policing the protests together, using common

staging areas, and obviously coordinating their activities. (Proposed Second Amended Complaint

(“SAC”), Dkt. 42-1 ¶ 186.) These facts easily satisfy the legal standard for joinder, which seeks

to create efficiency, ensure that the Court can render effective relief, and protect the plaintiff

from an empty-chair defense (or, if the City’s view were adopted, two empty-chair defenses).

       While the City tries to distance itself from its federal counterparts, its arguments only

reinforce the need for joinder and for immediate relief against federal agents. For example, it

asserts that “The City’s position in this case is that its actions complied with the Constitution.

The same cannot be said, however, about the Federal Entities’ use of force.” (Opp. at 7.) These

contentions highlight the need for adding and enjoining the federal agents, because they show

that the City intends to redirect blame to the very parties whom it hopes to exclude from the case.

These are the precise circumstances that make joinder warranted.




PAGE 2 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
          Case 3:20-cv-01035-SI          Document 47        Filed 07/16/20     Page 3 of 7




                                            ARGUMENT

I.      PLAINTIFFS’ RIGHT TO RELIEF AGAINST THE POLICE AND
        FEDERAL AGENTS ARISES OUT OF THE SAME SERIES OF
        TRANSACTIONS AND OCCURRENCES
        The City argues that it had no role in federal agents’ shooting Mr. Lewis-Rolland, did not

direct federal agents’ conduct, and is not liable for the federal agents’ constitutional violations.

(Opp. at 3-6.) But the City’s liability for the events alleged in the pleading is a question of fact to

be determined later. At the time federal agents shot Mr. Lewis-Rolland, they were coordinating

their suppression of the protest with local authorities. (SAC ¶ 186.) That is enough for joinder.

        The City also argues that some city officials have condemned the federal agents’ conduct

in public. 1 (Opp. at 5.) Leaving aside that several city and state officials have also criticized local
police’s use of force during the protests, 2 these facts have no legal import—as evinced by the

City’s total failure to cite authority on this point. (Opp. at 3-6.)

        Rule 20 does not require Plaintiffs to show that the City and the federal agents are jointly

liable, as the City asserts. (Opp. at 3-4); Rutter Group, Federal Civil Procedure Before Trial

¶ 7:141.1 (Calif. & 9th Cir. eds. Apr. 2020). What the Rule states, in the disjunctive, is that

joinder is proper when there is “any right to relief jointly, severally, or in the alternative with

respect to or arising out of the same transaction, occurrence, or series of transactions or

occurrences.” Fed. R. Civ. P. 20(a)(2)(A). Thus, joinder is proper where joint and several liability

is possible—such as when various law-enforcement officials are working together at the same

protests. Joinder is equally proper where any one of the defendants could be liable—such as


1
  But see Amanda Butt, Mayor asks Gov. Brown to activate National Guard in Portland, KATU
(June 1, 2020), https://katu.com/news/local/mayor-asks-gov-brown-to-activate-national-guard-
in-portland.
2
  See, e.g., Tess Riski, Portland Commissioner Jo Ann Hardesty to Police Chief Chuck Lovell:
Immediately Discontinue Tear Gas, Close-Range Bullets, Willamette Week (July 2, 2020),
https://www.wweek.com/news/city/2020/07/02/portland-commissioner-jo-ann-hardesty-to-
police-chief-chuck-lovell-immediately-discontinue-tear-gas-close-range-bullets/; Fedor Zarkhin,
Gov. Kate Brown urges Portland police to de-escalate protests to avoid ‘senseless cycle of
violence’, OregonLive (July 3, 2020), https://www.oregonlive.com/portland/2020/07/gov-kate-
brown-urges-portland-police-to-de-escalate-protests-to-avoid-senseless-cycle-of-violence.html.


PAGE 3 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
            Case 3:20-cv-01035-SI       Document 47        Filed 07/16/20     Page 4 of 7




when various law-enforcement officials are working together at the same protests. Cf. e.g., Girau

v. Europower, Inc., 2017 WL 4124340, at *5 (S.D.N.Y. Sep. 14, 2017) (“alternative liability . . .

requires joinder of all the parties who could have been responsible for a plaintiff's injuries to

avoid unfairness to the potential defendants” (quotation marks omitted)).

        The touchstone of Rule 20’s broad standard is whether the claims involve the same series

of occurrences. “It is sufficient if there is a logical relationship between the claims joined[.]”

Rutter Group, Federal Civil Procedure Before Trial ¶ 7:141. Plaintiffs’ allegations and evidence

easily satisfy that standard:

        •    The federal agents and the police were doing the same thing—forcibly preventing

             legal observers and reporters from observing and reporting on their violent crowd-

             control tactics. (SAC ¶¶ 186-187; Davis Decl. ¶ 24.)

        •    They were doing it at the same time—on July 12, 2020, specifically, and during the

             George Floyd protests in Portland more generally. (SAC ¶¶ 1-2, 187; Davis Decl.

             ¶¶ 3, 12, 19-20; Lewis-Rolland Decl. ¶¶ 2, 6.)

        •    They were doing it against the same people, including Plaintiff Lewis-Rolland.

             (Lewis-Rolland Decl. ¶ 13; Declaration of Mathieu Lewis-Rolland in Support of

             Plaintiffs’ Motion for TRO, Dkt. 12 ¶ 9.)
        •    They were doing it from the same base of operations—the Justice Center, which

             houses the Portland police’s headquarters. (SAC ¶ 186; Lewis-Rolland Decl. ¶ 8;

             Davis Decl. ¶ 19.)

        •    And they were coordinating with each other. (SAC ¶ 186; Davis Decl. ¶¶ 19-25.)

        Thus, Plaintiffs’ claims against the City and the federal agents are at least logically

related to one another, and it is entirely plausible that discovery will reveal much greater

entanglement between police and federal agents. Moreover, this action seeks prospective

injunctive relief against law enforcement’s abuse of journalists and legal observers at protests.

The events at these ongoing protests vary each night. Police officers’ coordination with federal

agents tomorrow could easily vitiate the City’s assertions today. Plaintiffs’ ability to obtain


PAGE 4 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
           Case 3:20-cv-01035-SI        Document 47        Filed 07/16/20     Page 5 of 7




complete relief from the Court for their logically related claims against the City and federal

agents thus depends on their being able to seek injunctive relief against both parties. For all these

reasons, Plaintiffs satisfy Rule 20(a)(2)(A). Rutter Group, Federal Civil Procedure Before Trial

¶ 7:141; Ames v. City of Novato, 2016 WL 6024587, at *3 (N.D. Cal. Oct. 14, 2016) (explaining

that joinder is proper to avoid “duplicative evidence and witness testimony”).

II.    PLAINTIFFS’ CLAIMS AGAINST THE CITY AND FEDERAL AGENTS
       WILL INVOLVE COMMON QUESTIONS OF LAW AND FACT
       Rule 20’s second requirement is that there be at least one “question of law or fact

common to all defendants.” Fed. R. Civ. P. 20(a)(2)(B). The City offers up a number of questions

that will differ. (Opp. at 6-7.) But it ignores the obvious questions in common:

       •    Are public streets and parks areas that have historically been open to the press and

            general public? Press-Enterprise Co. v. Superior Court (“Press-Enterprise II”), 478

            U.S. 1, 8-9 (1986).

       •    Will press scrutiny play a significant positive role in ensuring that police and federal

            conduct remains consistent with the constitution? Id.

       •    Does using force against members of the media and legal observers chill their

            expressive conduct? Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1300-

            01 (9th Cir. 1999).
       •    Do Plaintiffs have “alternative observation opportunities” to remaining at the scene

            where police and federal agents are using violent force against the people? Reed v.

            Lieurance, 863 F.3d 1196, 1211-12 (9th Cir. 2017).

       Not only are these questions of law common to Plaintiffs’ claims against both sets of

defendants, answering them will almost certainly involve common facts and common proof, such

as videos of the same protests. That there may be other relevant questions that are specific to one

set of defendants or the other is irrelevant. Fed. R. Civ. P. 20(a)(2)(B).




PAGE 5 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
          Case 3:20-cv-01035-SI         Document 47        Filed 07/16/20     Page 6 of 7




III.   PLAINTIFFS WILL BE SEVERELY PREJUDICED IF THEIR CLAIMS
       AGAINST THE CITY AND THE FEDERAL AGENTS MUST PROCEED
       SEPARATELY
       The City asserts that it will be prejudiced if the federal agents are joined to this action.

But to state the prejudice it will suffer, the City resorts to question-begging: “the inclusion of the

Federal Entities’ constitutionally problematic behavior alongside the City’s lawful conduct

presents an undue risk that the conduct of the Federal Entities will be attributed to the City in the

mind of the jury[.]” (Opp. at 8 (emphasis added).) Whether the police’s conduct is “lawful” or

“constitutionally problematic” is precisely the question to be answered in this lawsuit. So too

with the federal agents’ substantially similar conduct. The City will suffer no prejudice if these

logically related questions are decided together.

       Plaintiffs, on the other hand, will suffer severe prejudice if they are decided separately.

The City’s brief foreshadows its defense: The federal agents are the real bad actors here. And

the federal agents will doubtless point fingers back at the police. If the two claims are decided

separately, Plaintiffs will be forced to try two cases with conspicuously empty chairs. That would

be an unfair—not to mention inefficient—result.

                                                ***

       The sotto voce core of the City’s objection is that it does not want to be on the same side

of a lawsuit as the Trump administration. (See Opp. at 8.) That is no basis to separately try
plainly related claims. Plaintiffs have satisfied the explicit requirements of Rules 15 and 20, and

they have also shown that they will be prejudiced if the claims are tried separately. The Court

should permit Plaintiffs to litigate their claims in a single case, as the Federal Rules contemplate

and as justice requires.

                                         CONCLUSION

       For the above reasons, the Court should grant Plaintiffs’ request to amend their

complaint.




PAGE 6 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
         Case 3:20-cv-01035-SI   Document 47   Filed 07/16/20     Page 7 of 7




Dated: July 16, 2020                       Respectfully submitted,

                                           By: /s/ Athul K. Acharya
                                           Athul K. Acharya, OSB No. 152436
                                           Matthew Borden, pro hac vice pending
                                           J. Noah Hagey, pro hac vice pending
                                           Gunnar K. Martz, pro hac vice pending
                                           BRAUNHAGEY & BORDEN LLP

                                           Kelly K. Simon, OSB No. 154213
                                           ACLU FOUNDATION OF OREGON

                                           Attorneys for Plaintiffs




PAGE 7 – PLAINTIFFS’ REPLY ISO EMERGENCY MOTION FOR LEAVE TO FILE SAC
